Citation Nr: 1604770	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a dental condition (claimed as residuals of faulty bridge, problems with gums) for compensation purposes.

2.  Entitlement to an increased rating for gout currently evaluated as 20 percent disabling, to include consideration of separate ratings for each joint affected.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As of yet, the RO has not considered service connection for outpatient dental treatment.  Because this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for compensation purposes as addressed in the rating decision and February 2011 statement of the case.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction, . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Therefore, the claim of entitlement to service connection for a dental condition, for VA outpatient dental treatment purposes, is referred to the RO for action in accordance with amended VA regulation.  38 C.F.R. § 3.381.  See Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  

The issue of entitlement to an increased rating for gout currently evaluated as 20 percent disabling, to include consideration of separate ratings for each joint affected, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental condition for which service connection for compensation purposes can be granted.


CONCLUSION OF LAW

The criteria for service connection for a dental condition for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in on October 2008 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records and private treatment records regarding dental treatment.

The Veteran has not had a VA examination specifically for his claim seeking service connection for compensation.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the claim because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained, the Veteran has not been shown to have had the type of dental disorder for which compensation may be paid.  There is sufficient evidence of record for the Board to make a decision on the claim.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Service Connection for Compensation Purposes

In regard to his dental issues, the Veteran explained that he was initially seen by a doctor when stationed in West Germany where several individual bridge caps were placed.  See August 2015 Hearing Transcript.  He indicated that upon return to the United States, the caps came loose and he went to several doctors at Fort Stewart.  He indicated that the bridge had to be redone.  He explained that about a month later, while he was home on break, the bridge came out.  He indicated seeking treatment immediately and that it was noted there was decay when the bridge was removed.  Following retirement from the military, the Veteran indicated that a civilian doctor, Dr. B. noted that the bridge was improperly fitted and that is why the Veteran lost a lot of his front teeth.  He indicated having surgeries including a root canal.  When the root canal was performed, the dentist noted some soft tissue gum problems and indicated the bridge would not last and would come loose after several months.  The Veteran indicated he had to have the bridge replaced four times.  Id.

In a February 1999 statement, the Veteran indicated he had lost three front teeth due to a bridge not being properly fitted during service.  He indicated also having surgery after a root canal and a total of four bridge replacements after two army dentists alleged failed to fit them correctly.  In a March 2008 statement, the Veteran's current dentist, Dr. B., indicated that the Veteran came to see her in July 1996 with a failing bridge on teeth 7-9.  It was indicated the teeth underneath the bridge were very short,  non-retentive and the root canal on tooth 9 was failing due to lateral perforations and the root was re-absorbing.  It was indicated tooth 9 was retreated and teeth 6 and 10 were added as an abutment to help strengthen the bridge and teeth 9 and 10 also required crown lengthening.

In September 2015, Dr. B. provided the following statement:

[The Veteran] started coming to office in July of 1996.  He had been having problems with a bridge from #6 thru #10 that was done while in the military in 1995.  Due to the possibly poor fit it caused [the Veteran's] gums to bleed and he had to be sent to periodontist.  Due to periodontal problems it caused him to lose bone which caused him to have constant problems with his bridge falling off.  Between 1996 and 2009 he had to have the bridge recemented 32 times and had to remake the bridge twice.  He also had to have his teeth root canaled and ended up losing several teeth and had to have a partial made.

Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate. Id. Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible. See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling. See 38 C.F.R. § 4.150 , Diagnostic Code 9913 (2015).  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2015).

In this case, medical evidence suggests that the loss of the Veteran's teeth was not due to loss of substance of the body of maxilla or mandible.  The Veteran's dentist, Dr. B., indicated that the loss of bone was due to periodontal problems which eventually led to loss of teeth.

The Board recognizes the Veteran's contention discussed at his August 2015 hearing before the Board that a bridge was improperly fitted in the military causing dental "trauma" which, in turn, caused numerous other problems, to include his loss of teeth.  To the extent that the Veteran is arguing "service trauma" in the form of dental malpractice during the in-service procedures, this would, at most, only qualify him for Class II(a) treatment and does not qualify him for compensation. See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) (service trauma can include the unintended results of dental malpractice). The issue of service connection for a dental condition for treatment purposes is not before the Board and has been referred to the RO for development.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant case.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a dental condition for compensation purposes is denied.


REMAND

Reasons for Remand: To schedule the Veteran for a VA examination and for initial consideration as to whether the Veteran is entitled to separate ratings for each joint affected by gout.

The Veteran was service connected for gout in a December 2006 rating decision.  A 20 percent initial rating was assigned based on an August 2006 VA examination indicating various flare-ups happening once or twice a year since separation from service in the left and right great toes.  The Veteran reported some attacks in the knees as well, although no abnormality of the knees was demonstrated at the examination.  

The 20 percent rating was continued in a June 2007 rating decision following submission of a private treatment record noting gout flare-ups in the bilateral great toes, left knee and ankle that caused "significant discomfort."

In September 2008, the Veteran filed a claim for an increased rating.  Along with his claim, he submitted a statement from a private treatment provider.  It was indicated that his condition had worsened over the past year.  The doctor noted the gout initially only affected the right great toe, but the Veteran now had episodes in his left ankle, knee and hip.

In November 2008, the Veteran underwent another VA examination.  The examiner noted the Veteran's complaint of pain in his left hip, left knee and left ankle.  It was indicated that "episodes flare[d] 'in one of these joints once a month'" and that the Veteran did not have a flare in more than one joint at a time.  It was noted that medication helped within 24 hours when the Veteran experienced a flare and that he  had not lost time from his job due to gout over the last 12 months. Physical examination indicated the Veteran was ambulatory and had a gait that was steady and smooth.  Examination of the left hip showed pain with range of motion, although there was no loss of range of motion even after repetition.  After three repetitions, increased pain, weakness, lack of endurance, fatigue and incoordination were noted.  Examination of the left knee showed crepitus.  There was pain with range of motion and repetition of three produced increased pain, weakness, lack of endurance, fatigue and incoordination with flexion to 120 with no loss of range of motion.  It was noted the knee was stable.  An examination of the left ankle indicated normal range of motion.  Repetition produced increased pain, weakness, lack of endurance, fatigue and incoordination with no loss of range of motion.  Gout was diagnosed.  It was indicated it was not in flare and was controlled with medication.

In his January 2009 notice of disagreement, the Veteran indicated that his condition was worsening and that his physical activity was limited when he was on his feet for long periods of time.  The Veteran explained that he had days "when just standing due to the spread of the disease to [his] hip, causes [him] so much pain [he] has to resort to many hours of heating pad therapy, and medication to soothe the deep discomfort."  He indicated that his left hip and knee were the "culprits lately, due to the spreading of the disease."

In July 2010, the Veteran underwent another evaluation for gout of the great toes and left ankle.  Chronic gout with left ankle capsulitis and osteoarthritis was identified.  The examiner determined the gout was moderate in severity and "worsening over time due to joint destruction."  The examiner indicated the Veteran continued to "have chronic attacks from time to time."  He noted experiencing occasional weakness in the ankle and the great toe on the left side.  He reported stiffness in the left ankle and right great toe, along with constant swelling in the right great toe.  He indicated fatigability and lack of endurance.  It was noted that "without being in attack mode he [had] no real significant pain."  The Veteran explained that standing and walking caused a "headache type of pain in the feet, great toes, and ankles."  He reported "attacks which occur[red] twice over a period of two months on average and the attack [could] last for about 4-6 days with a significant severity where the pain level is up to about an 8-9/10."  He indicated that when an attack occurred he could not do anything and would simply rest.  It was indicated the Veteran could stand for about three hours before severe pain ensued and he could walk for about 2 to 3 miles, but he explained he was a "relatively tough guy and tend[ed] to work through the pain."  Physical examination showed definite significant swelling around the right first metatarsophalangeal joint that the examiner described as moderate to severe in severity.  Mild swelling was noted around the first metatarsophalangeal joint on the left great toe.  In addition, mild to moderate swelling was noted around the left ankle.   

In July 2010, the Veteran also underwent an examination of the left hip and left knee joints.  He indicated once a week flare-ups during which the pain would go up to a 4 on a scale of 0-10.  Pain was precipitated by standing more than one hour or walking more than 2 or 3 miles.  The Veteran denied incapacitation.  There was pain with range of motion which was noted to be normal and it was noted that repetition of three did not produce increased pain, weakness, lack of endurance, fatigue or incoordination.  The hip was noted to be stable.  The Veteran indicated the pain in his left knee was minimal.  He indicated experiencing stiffness and swelling sometimes and that his knee would pop.  He denied weakness, giving way, heat and locking, but stated he did experience fatigability and lack of endurance.  Physical examination of the left knee revealed diffuse tenderness more marked in the parapatellar region.  

In his February 2011 Form 9, the Veteran argued that he should be rated individually based on each joint to include in his left and right great toes, left ankle, left hip and left knee.

A private treatment record from Dr. H. dated in January 2015 indicated that the superior medial aspect of the patella of the left knee was not particularly swollen, but was episodically, significantly painful.  It was indicated the Veteran had superficial tenderness.  In June 2015, it was noted the Veteran's uric acid was 7.7 and he was counselled that he needed to be on Allopurinol regularly to control continuing flares of gout.

Gout is rated under Diagnostic Code (DC) 5002 as rheumatoid arthritis.  See 38 C.F.R. § 4.71a , DC 5201( providing that many diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of the affected part, as degenerative arthritis, except that gout will be rated under Diagnostic Code 5002 as rheumatoid arthritis.)

Under DC 5002, rheumatoid arthritis as an active process with one or two exacerbations a year in a well-established diagnosis, warrants a 20 percent rating. A 40 percent rating is assigned when the symptom combination is productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbation occurring 3 or more times a year. A 60 percent rating is assigned for less than the 100 percent criteria but with weight loss or anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times yearly, or a less number over prolonged periods. A 100 percent rating is assigned when there are constitutional manifestations associated with active joint involvement, productive of total incapacitation.

When rheumatoid arthritis is inactive and rating is based on chronic residuals, the rating will be assigned for chronic residuals. Such residuals as limitation of motion or ankylosis (favorable or unfavorable) are assigned under the appropriate DC for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A note to DC 5002 provides that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher rating will be assigned.

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40 .

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  See also Petitti v. McDonald, --- Vet. App.  ---, No. 13-3469, slip op. at 10 (U.S. Vet. App. Oct. 28, 2015) (addressing what constitutes painful motion and what evidence the Board is required to consider).

The evidence shows that the Veteran's gout is active.  The evidence demonstrates that he does not have constitutional symptoms which would warrant a 100 percent schedular rating.  Similarly, he does not have severe impairment of health with either weight loss or anemia and, moreover, the gout overall is not shown to be productive of definite impairment of health.  Also, while he does have exacerbations of gout, the evidence does not show that he had had more than two documented incapacitating exacerbations or episodes of gout yearly.

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination. While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel  has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121   (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). In this case, the Veteran last underwent VA examination in connection with his service-connected gout in July 2010. The Board finds the medical records and lay evidence dated since July 2010 indicate an increase in the severity of the Veteran's symptoms since the last VA examination and therefore are enough to require a new VA examination for service-connected gout.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records.

Following development of the record, the RO should re-adjudicate the issue of entitlement to an initial disability rating in excess of 20 percent for gout, to specifically include consideration of whether the Veteran is entitled to separate ratings for his joints pursuant to DC 5002 or any relevant sections of the Code of Federal Regulations.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the electronic claims file.

2.  Schedule the Veteran for an appropriate VA orthopedic examination to determine the current nature and severity of his service-connected manifestations of gout, to include the bilateral great toes, left knee, left knee and left hip. 

The claims file and a copy of this REMAND must be provided to and reviewed by the examiner in conjunction with the examination. 

The VA examiner is requested to identify all orthopedic pathology related to the Veteran's service-connected gout and determine whether additional joints than those identified upon examination in July 2010 are now affected by the disease. 

The examiner must provide a clear, comprehensive discussion as to whether the Veteran experiences gout as an active process.  If so, the examiner must discuss in detail how often the Veteran experiences incapacitating exacerbations and whether the gout results in symptom combinations productive of definite impairment of health.  The examiner must also state whether the Veteran's gout is characterized by weight loss and anemia, or productive of a severe impairment to his health, or whether the gout results in constitutional manifestations, associated with active joint involvement, which are totally incapacitating.

If the examiner finds that the Veteran does not have gout as an active process, the examiner must describe, in detail, all of the chronic residuals (such as limitation of motion or ankylosis) of gout, including for each joint identified as affected by gout. The examiner must conduct a full orthopedic examination of each joint identified by the Veteran as being affected by gout, including range-of-motion testing.  The examiner must discuss, for each such identified joint, whether the Veteran experiences chronic residuals in the joint due to gout, including as due to flare-ups. For each joint with chronic residuals, the examiner must identify all objective manifestations (such as swelling, muscle spasm, or satisfactory evidence of painful motion) that confirm the presence of limitation of motion.
Clinical findings must include whether, during the examination, there is objective evidence of pain on motion of any joint affected by gout (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's gout. In particular, the examiner must thoroughly discuss whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must equate such functional losses to additional degrees of limited motion (beyond that shown clinically). 

All necessary tests, to include X-ray examinations and range of motion studies of the affected joints in degrees, should be conducted. The examiner should also identify whether the Veteran has additional functional loss from his gout disability due to pain, weakened movement, excess fatigability, or incoordination. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to an initial disability rating in excess of 20 percent for gout, to specifically include consideration of whether the Veteran is entitled to separate ratings for his joints pursuant to DC 5002 or any relevant sections of the Code of Federal Regulations as described in the body of this REMAND. If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


